Citation Nr: 0331738	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  99-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a prostate 
disorder, claimed as prostatitis.

3.  Entitlement to service connection for a gastrointestinal 
disorder, claimed as gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to March 1997.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  For the claim of entitlement to service connection for a 
bilateral knee disorder, the RO has sufficiently complied 
with the requirements of the Veterans Claims Assistance Act 
of 2000.

2.  Competent medical evidence of record indicates that a 
current bilateral knee disorder is related to the veteran's 
period of active service.


CONCLUSION OF LAW

A bilateral knee disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, for this claim, the Board is satisfied that the RO 
has sufficiently met its required duties under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475 114 
Stat. 2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A; 
see also 38 C.F.R. §§ 3.102, 3.159; Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Board finds that the RO 
essentially met its duties to notify in this case.  The 
veteran was provided adequate notice as to the evidence 
necessary to substantiate his claim, as well as the 
applicable laws and regulations, as indicated in the October 
1998 rating decision, the March 1999 statement of the case, 
the May 2000, May 2002 and March 2003 supplemental statements 
of the case, and in letters from the RO.  The RO also 
attempted to inform the veteran of which evidence he was to 
provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
March 2001 and August 2001.  Further, the Board finds that 
the RO met its duty to assist by making satisfactory efforts 
to ensure that relevant evidence was associated with the 
claims file, noting that it contains the veteran's service 
medical records, private medical records, and VA treatment 
records.  The veteran was also afforded VA examinations to 
assess the nature and etiology of his claimed disorder in 
July 1998, January 2000 and February 2003, as well as the 
opportunity to testify at a hearing on this appeal, which he 
declined in writing in his April 1999 VA Form 9 Substantive 
Appeal to the Board.  Lastly, to the extent that there may be 
any lack of VCAA compliance for this claim, as the Board has 
decided to award a full grant of the benefits sought on 
appeal, any such lack of compliance should not be deemed 
prejudicial to the veteran.

As noted, the record for review includes: three volumes of 
service medical records pertaining to the veteran; VA 
treatment records dated from November 1997 to July 1998; VA 
examination reports dated in July 1998, January 2000 and 
February 2003;  private treatment records dated in March 1999 
and April 1999; and several written statements and argument 
submitted by the veteran and his representative.  In reaching 
its decision herein, the Board has carefully reviewed, 
considered and weighed the probative value of all of the 
relevant evidence of record.  This evidence will be addressed 
in the Board's analysis of the claim below.

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110; 1131.  Service connection may also be 
awarded where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A review of the service medical records and the remaining 
relevant evidence contained in the claims file leads the 
Board to conclude that the veteran began his period of active 
service with normal (healthy) knees.  See 38 C.F.R. 
§ 3.304(b) (2003).  To that end, the veteran's July 1987 
report of medical history reveals no knee problems reported 
by the veteran, and the accompanying entrance examination 
report lists only normal clinical findings for the veteran's 
lower extremities.

A November 1993 report of medical examination again records 
normal findings for the veteran's lower extremities.  On a 
July 1996 report of medical history, the veteran indicated 
that he had had trouble with swollen or painful joints, but 
the companion report of medical examination recorded normal 
clinical findings for the lower extremities.  

On a December 1996 report of medical assessment, in response 
to a question as to the overall state of his health since his 
last medical assessment or physical examination, the veteran 
complained that his knees were failing.  On the December 1996 
report of medical history for his discharge examination, the 
veteran noted that he had had trouble with: swollen or 
painful joints; arthritis, rheumatism or bursitis; and 
"trick" or locked knees.  He further commented that he had 
had two episodes of a trick knee in November 1996.  The 
service physician recorded on the form that the veteran had 
problems with knee "popping" with occasional discomfort, 
not considered disabling.  On the accompanying December 1996 
report of medical examination, with the exception of comments 
as to the veteran's feet, the service physician listed normal 
clinical findings for the lower extremities. 

In light of the information recorded during the last 
examination in service before discharge, the Board recognizes 
that potentially relevant knee symptomatology developed 
during the veteran's period of active service.  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The 
veteran cannot offer a medical opinion as to causation and 
etiology, but he can provide statements as to his complaints 
and observable symptoms.)
In September 1997, six months after discharge from active 
service, the veteran filed his claims for service connection, 
including a claim for a bilateral knee disorder.  In support 
of this claim, the veteran was afforded a VA joints 
examination in July 1998.  In the examination report, 
findings were only recorded for the left knee, which was 
evaluated as normal in appearance, with a full range of 
motion and no deformity or swelling.  A contemporaneous x-ray 
evaluation report for the left knee also revealed normal 
findings.  A July 1998 VA general medical examination report 
listed no findings concerning the veteran's knees.

The veteran's VA outpatient treatment records, as dated from 
November 1997 to July 1998, do not address knee complaints or 
problems.

The veteran, however, did submit medical reports from his 
private physician, J.A.C., M.D., who specializes in 
orthopedics.  A March 1999 report revealed that the veteran 
was evaluated by Dr. C. after expressing concerns about his 
knees, stating that he needed a diagnosis.  Dr. C., in the 
first paragraph of this report, rendered his opinion that the 
veteran had chondromalacia patellae.  

The Board observes that chondromalacia is softening of the 
cartilage in the knee.  Arnesen v. Brown, 8 Vet. App. 432, 
434 (1995).  Further, "chondromalacia patella is defined as 
the premature degeneration of the patellar cartilage, the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur."  Odiorne v. Principi, 
3 Vet. App. 456, 458 (1992);  Rollings v. Brown, 8 Vet. App. 
8, 11 (1995).

In the March 1999 report, Dr. C. further noted his clinical 
observations of creaking in both knees and minimal tenderness 
in the right knee.  He commented that the veteran may have an 
internal derangement of the right knee, a medial meniscal 
tear.  He reported that he prescribed medication for the 
veteran, and that surgical intervention may be of assistance 
in the future.  

The record also contains a copy of a prescription form 
completed by Dr. C., again listing his diagnosis of bilateral 
chondromalacia patellae, received in April 1999.  The veteran 
also reported in this submission that Dr. C. had instructed 
him not to climb stairs, bend his knees or ride a bike.

The veteran was afforded another VA joints examination in 
January 2000.  In the report, the examiner noted the 
veteran's history of developing bilateral knee pain in the 
summer of 1996, which he stated was treated with over the 
counter pain medication, or by wrapping the knees with Ace 
bandages.  The veteran reported current intermittent and mild 
knee pain, occurring almost daily.  After clinical evaluation 
where some pain was noted, but range of motion was good, with 
unremarkable findings on x-ray evaluation, the examiner 
commented that by examination alone there was no sign of 
chondromalacia of the patella.  He further recognized, 
however, the veteran's prior evaluation by a private 
orthopedic surgeon (Dr. C.), who diagnosed the condition.  He 
recorded a clinical impression of bilateral patellofemoral 
dysfunction of the knee, and recommended arthroscopy by 
orthopedic surgery in order to rule in or rule out 
chondromalacia.  

The veteran was provided with a third VA joints examination 
in February 2003.  At the evaluation, the veteran's 
complaints were of bilateral aching and locking in the knees.  
The examiner recorded the veteran's service history, and then 
conducted his clinical evaluation.  He observed that the 
veteran could squat without problems, but expressed 
difficulty straightening up because of knee discomfort.  The 
examiner indicated that the rest of his clinical testing 
resulted in normal findings.  He stated that concurrent x-ray 
evaluation revealed normal findings, with no patellofemoral 
malalignment.  He further observed, however, that a computed 
tomography (CT) scan of the veteran's knees showed slight 
asymmetrical narrowing of the lateral femoral joint 
compartment with mild lateral displacement, which could be 
related to a combination of ligamentous laxity and mild 
degenerative changes.  The examiner diagnosed a history of 
chronic pain in both knees and again noted the x-ray and CT 
scan results, but then commented that based on the CT scan 
report, he felt that it is as likely as not that the 
veteran's knee condition is related to service.    

The Board finds that in light of the above medical evidence 
of record and applicable  VA law, service connection is 
warranted for a bilateral knee disorder.  The evidence 
reveals that the veteran entered active service with sound 
knees, but that by the time of his discharge nine years 
later, he was experiencing knee symptomatology that was noted 
by the service physician on his discharge examination.  
Thereafter, the evidence reveals that the results of VA and 
private medical examinations do differ as to a diagnosis for 
the veteran's knees, but there is credible medical evidence 
of record from a private orthopedic surgeon diagnosing a 
degenerative disorder of the knees, chondromalacia patellae.  
Further, at the latest VA evaluation of record in February 
2003, the examiner listed a diagnosis of a history of chronic 
bilateral knee pain, but then recognized degenerative 
findings on a contemporaneous CT scan report that he related 
to the veteran's period of active service.  Accordingly, the 
Board finds that the veteran's claim for service connection 
for a bilateral knee disorder is supported by competent 
medical evidence of a current diagnosis that has been related 
to service, and which is not confined solely to a finding of 
pain on examination (for which VA does not provide 
compensation).  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted]; see also Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Based on the foregoing, the Board finds that at a 
minimum, the relevant evidence is in equipoise (if not in 
favor of the claim), and so service connection must be 
awarded.


ORDER

Service connection for a bilateral knee disorder is granted.




REMAND

The Board has determined that the veteran's claims for 
entitlement to service connection for a prostate disorder 
(claimed as prostatitis) and a gastrointestinal disorder 
(claimed as gastroesophageal reflux disease, or GERD), must 
be remanded  before any further appellate review.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit determined that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify communication 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for such response.  

In this case, the RO transmitted a letter to the veteran in 
March 2001, advising him of the applicable provisions of the 
VCAA, and requesting that he submit any additional evidence 
in support of his claims within 60 days of the date of the 
letter.  Later that month, the veteran responded in writing 
that he had recently changed jobs and therefore had no 
current medical treatment records, but that he would provide 
a statement from his physician as soon as possible.  In May 
2001, after no additional evidence was received from the 
veteran, the RO sent him another letter, offering to assist 
him in obtaining the statement from his physician if he 
signed and returned a VA release form.  The veteran, however, 
did not respond to this offer.  The case was later 
transmitted to the Board for appellate review.  The Board 
finds, however, that in light of the defective notice 
provided in the March 2001 VCAA letter as to the time 
available for the veteran to provide additional evidence in 
support of these claims, this case must be remanded pursuant 
to Paralyzed Veterans of America v. Secretary of Veterans 
Affairs.  As this case is being remanded to cure a procedural 
defect, the Agency of Original Jurisdiction must take this 
opportunity to inform the veteran that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to such notice as that received in the March 2001 
VCAA communication.  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  Thereafter, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be afforded 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and/or 
his representative as required by law.

The appellant has the right to submit additional evidence and 
argument on matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



